Citation Nr: 1518742	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  05-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disability. 

4.  Entitlement to service connection for a skin disability, to include as due to chemical exposure.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a dental injury for compensation purposes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, found that new and material evidence had not been submitted to reopen claims for entitlement to service connection for knee disabilities, a skin disability, and residuals of a dental injury.

In April 2005, the Veteran requested to appear at a hearing before the Board at the RO.  The hearing request was withdrawn in February 2015, and the Board will therefore proceed with a decision in this case.   

In a November 2013 correspondence, the Veteran filed new claims to reopen claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD; peripheral neuropathy as due to herbicide exposure; bilateral hearing loss; bilateral pes planus; right foot drop; and, right leg phlebitis.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014)
The issues of entitlement to service connection for a skin disability and the claim to reopen service connection for residuals of a dental injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a bilateral knee disability was initially denied in an unappealed October 2001 rating decision. 

2.  The evidence received since the October 2001 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral degenerative joint disease of the knees is etiologically related to active duty service. 

4.  The claim for entitlement to service connection for a skin disability was initially denied in an unappealed December 1986 rating decision. 

5.  The evidence received since the December 1986  rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for a bilateral knee disability diagnosed as degenerative joint disease is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
3.  New and material evidence has been received to reopen service connection for a skin disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The claim for entitlement to service connection for a skin disability claimed as "jungle rot" was initially denied in a December 1986 rating decision.  The RO found that the evidence of record, including private treatment records dating from 1960, did not establish the presence of the claimed disability.  The 
Veteran did not appeal the denial of the claim and the December 1986 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

The claim for entitlement to service connection for a bilateral knee disability was initially denied in an October 2001 rating decision.  The evidence established the presence of bilateral knee arthritis, but the RO determined that it did not demonstrate a link between the disability and any incident of the Veteran's active duty service.  The claim was denied, the Veteran did not appeal, and the October 2001 rating decision also became final. 

The evidence received since the December 1986 and October 2001 rating decisions includes private and VA clinical records documenting treatment and diagnoses of skin and knee disabilities.  The Veteran was diagnosed with dyshidrotic eczema upon VA examination in 1994 and his private physician opined in May 2005 that his skin condition, characterized as chloracne, was related to in-service chemical exposure.  With respect to his knee condition, a private orthopedist also provided a statement in support of the claim in May 2005, linking the Veteran's current knee problems to physical activity during active duty service.  These records and medical opinions are new as they were not previously considered.  They are also material as they relate to previously unestablished facts in the claims-the presence of a chronic skin disability and a nexus between the claimed knee conditions and active duty.  Thus, new and material evidence has been received and reopening of the claims for entitlement to service connection for a skin disability and bilateral knee disabilities is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Reopened Claim Bilateral Knee Disability

The Veteran contends that service connection is warranted for a bilateral knee disability as it was incurred due to physical training during active duty service.  The record clearly establishes a current disability as VA and private treatment records document findings of bilateral knee degenerative joint disease dating from August 1994.  The Veteran has continued to receive treatment for knee arthritis and underwent bilateral knee replacements at a private hospital in October 2005.  

The evidence also demonstrates in-service injuries.  In statements dated throughout the claims period, the Veteran reports that he experienced painful legs and knees during service and sought treatment several times.  He also states that he was provided ill-fitting boots and orthotics that aggravated a pre-existing foot condition and caused his knee problems.  Information received from the National Personnel Records Center (NPRC) establishes that the Veteran's service records were destroyed at a fire in St. Louis, Missouri, in July 1973, but the Veteran is competent to report injuries that occurred during service.  The Board will resolve any doubt in his favor and find that in-service knee injuries are established.

The third element of service connection, a link between the current knee disabilities and active service, is also present.  Two of the Veteran's private physicians, including an orthopedist, provided medical opinions supporting the claim in May 2005.  The private doctors found that the Veteran's knee arthritis was related to physical training during active duty service.  This competent medical evidence establishes a nexus between the Veteran's current disabilities and the in-service injury.  All three elements of service connection are present and the Board finds that service connection for bilateral knee degenerative joint disease is warranted. 

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claims and grant the claim for service connection for a bilateral knee disability.  


ORDER

Reopening of the claim for entitlement to service connection for a bilateral knee disability is granted.

Entitlement to service connection for bilateral degenerative joint disease of the knees is granted.

Reopening of the claim for entitlement to service connection for a skin disability is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the reopened claim for entitlement to service connection for a skin disability and the claim to reopen service connection for residuals of a dental injury.  With respect to both claims, the Board finds that a VA examination is necessary to determine the nature and etiology of the claimed disability.  Additionally, the claims file only contains records of VA treatment dated through September 2008.  Upon remand, efforts should be made to obtain more recent records of VA treatment.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain complete copies of the Veteran's VA treatment records for the period beginning September 2008.  Copies of all records received pursuant to this request must be associated with the virtual claims file.  

2.  After completion of the foregoing, schedule the Veteran for a VA dermatology examination to determine the current nature and etiology of the claimed skin disability.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any chronic skin conditions, to include chloracne and/or dyshidrotic eczema. 

b)  With respect to all diagnosed skin conditions, the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) are etiologically related to any incident of active duty service, to include the Veteran's reports of chemical exposure and the onset of skin problems during service.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  The Veteran contends that he was exposed to various chemical compounds, including insecticides and herbicides, through his work performing helicopter maintenance.  VA has not verified his exposure to herbicides, but the Veteran is competent to report he was exposed to various chemicals during service.  For the purposes of rendering the requested medical opinions, the examiner should assume the Veteran's reports regarding general chemical exposure are true.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of the claimed residuals of a dental injury.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any current dental disabilities; and, 

b)  Determine whether they are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's reports of an in-service dental injury.  

The Veteran states that he was struck in the mouth by a rifle during basic training in 1952.  His teeth were loosened, cracked, and shifted as a result of the injury, and he was treated with a retainer.  He currently reports that his teeth are sensitive to hot and cold temperatures and he must eat soft foods.  The examiner should accept the Veteran's statements regarding the in-service injury as true. 

4.  Readjudicate the claims on appeal.  If the benefits sought are not granted, issue a SSOC to the Veteran and his representative before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


